Citation Nr: 1809566	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of right foot fractures with complex regional foot pain, currently rated as 20 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION
	
The Veteran served on active duty from September 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is necessary for further development prior to adjudication of the Veteran's right foot, hearing loss, and tinnitus claims.

Concerning the Veteran's right foot disability, the record supports that the Veteran has received private treatment for his right foot disability throughout the period on appeal.  Though the Veteran's private physician has submitted statements on his behalf, essentially no treatment records have been obtained.  The Board finds that such records are necessary, particularly in light of some seemingly conflicting evidence of record.  For instance, in a July 2012 private statement, the Veteran's physician wrote that the Veteran's mobility had decreased and he required assistance walking.  The physician further noted in a December 2012 statement that the Veteran had an unsteady gait due to his right foot disability.  However, VA treatment notes routinely show the Veteran to have a normal gait, and are silent for evidence showing use of assistive devices.  Further, while the Veteran reported to a December 2014 podiatrist that he had used a CAM boot for 30 years, treatment records are silent for evidence of a CAM boot until the Veteran presented a prescription for one from his private provider in June 2014.  In any event, as it appears that the private treatment records contain information relevant to the Veteran's right foot disability, they should be obtain on remand.

Additionally, though the Veteran's right foot was just examined in August 2015, the Board finds that an additional examination is necessary to determine symptoms attributable to his service-connected right foot disability.  In this regard, during a December 2014 VA podiatry consultation, the Veteran reported that his right foot will turn blue and cold, or, alternatively red and hot, and the VA podiatry recommended a bone scan.  The Veteran's private physician also noted in December 2012 that the Veteran experienced numbness and swelling in his toes, and specifically identified damage to the Veteran's great toe joint.  However, it is unclear whether any of the foregoing symptoms are related to the fourth and fifth metatarsal fractures sustained in service.  Thus, the Board finds that a new examination is necessary prior to finally adjudicating the Veteran's claim.

Turning to the hearing loss and tinnitus claims, the Board finds that a new medical opinion is necessary.  Although there are currently multiple medical opinions of record, including two negative VA opinions and one positive private opinion, the Board finds that none of the opinions is adequate.  Foremost, they all failed to consider that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, while August 2014 and August 2015 examiners found the Veteran to have normal hearing upon entrance and/or no evidence of threshold shifts in service, when the audiometric findings from the Veteran's September 1965 induction audiogram are converted to ISO-ANSI standards, it appears that the Veteran actually entered service with some degree of hearing loss in each ear at different frequencies.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)( noting that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board also notes that the private audiologist does not appear to have reviewed any of the Veteran's medical records, including audiometric findings in service.  Thus, the Board finds that a new opinion is necessary based on the correct audiometric findings from service.

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain any available private treatment records associated with treatment of his right foot, hearing loss, and tinnitus disabilities since service, to specifically include treatment records from Gregg H.D. Kesterson, M.D. and/or Tennessee Internal Medicine, and Leslie L. Baker, M.D. and/or Greater Knoxville Ear, Nose & Throat.  Any negative responses should be in writing and should be associated with the claims file.

2.  Obtain VA treatment records dating from September 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, send the claims file to an audiologist for review.  If a new examination is deemed necessary to respond to the below inquiry, one should be scheduled.  The audiologist should consider values converted from ASA to ISO-ANSI units for the July 1965 pre-induction and September 1965 induction audiograms.  Following review of the claims file, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset during active duty service, or is etiologically related to his service, to include his in-service noise exposure?

The examiner should note that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Any necessary conversions in the Veteran's service treatment records should be made.

Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service.  Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after his discharge from service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

4.  Schedule the Veteran for an appropriate VA foot examination to identify and assess the current severity of all manifestations of his service-connected residuals of right fourth and fifth metatarsal fractures.  The examiner must review the claims file and all relevant electronic medical records.  All tests and studies deemed necessary should be accomplished, and all clinical findings should be reported.

The examiner should report all signs and symptoms, and associated functional impairment, for the Veteran's right foot disability.  The examiner should specifically comment on whether the Veteran has any great toe disability or vascular/neurologic disability associated with his service-connected fourth and fifth metatarsal fracture residuals.  

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

